Citation Nr: 0816338	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  05-17 199	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a 
gunshot wound of the right shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel





INTRODUCTION

The veteran had recognized guerrilla service from March 1945 
to November 1945 and regular Philippine Army service from 
November 1945 to December 1945.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines. 

In June 2007, the Board denied the veteran's appeal with 
respect to his claim of entitlement to service connection for 
hypertension and remanded the claim of entitlement to service 
connection for residuals of a gunshot wound of the right 
shoulder to the VA Appeals Management Center (AMC) in 
Washington DC.  After the June 2007 Board decision, notice of 
the veteran's death in April 2007 was received by the Board.  
As a matter of law, veterans' claims do not survive their 
deaths, and the veteran's appeal became moot by virtue of his 
death.  The Board therefore vacates its June 2007 decision.  



FINDING OF FACT

On July 30, 2007, the Board received notice that the veteran 
died in April 2007.  



CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the veteran's claim 
for service connection for residuals of a gunshot wound of 
the right shoulder.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran died during the pendency of the appeal.  As a 
matter of law, veterans' claims do not survive their deaths.  
See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The veteran's 
appeal became moot by virtue of his death and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).  


ORDER

The appeal is dismissed.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


